                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                   :     CRIMINAL NO. 1:18-CR-0143-02
                                           :
             v.                            :     (Chief Judge Conner)
                                           :
CHRISTOPHER CRUZ-ORTIZ,                    :
                 Defendant                 :



                                       ORDER

      The court finds that the Defendant is acting voluntarily and not as a result of

force or threats or promises, that he understands his rights and consequences of his

plea and that he voluntarily waives his right to trial. The court finds that the plea

has a basis in fact. The court accepts defendant’s plea of Guilty to Counts 1, 2, 7, 9,

11, 15, 17, 19, 25 and 28 of the Indictment. IT IS HEREBY ORDERED that the

United States Probation Office shall conduct a presentence investigation and shall

prepare a presentence report and that the case shall be listed for sentencing upon

the court’s receipt of the presentence report.


                                                 /S/ CHRISTOPHER C. CONNER
Dated: April 1, 2019                             Christopher C. Conner, Chief Judge
                                                 United States District Court
                                                 Middle District of Pennsylvania
